Citation Nr: 1818556	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-28 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with depressive disorder and alcohol abuse, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from August 1967 to August 1969 with service in the Republic of Vietnam and his awards included the Purple Heart Medal. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2014, the Veteran withdrew his request for a hearing before a Veterans' Law Judge traveling to the RO.

FINDING OF FACT

The Veteran's PTSD with depressive disorder and alcohol abuse is productive of no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks at all times during the pendency of the appeal.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent rating for PTSD with depressive disorder and alcohol abuse have not been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.7, 4.130, Diagnostic Code 9434-9411 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his PTSD with depressive disorder and alcohol abuse is worse than rated and warrants a higher evaluation.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran's PTSD with depressive disorder and alcohol abuse is rated as 30 percent disabling effective October 6, 2010, under 38 C.F.R. Â§ 4.130, Diagnostic Code 9434-9411 (the General Rating Formula for Mental Disorders (General Formula)).  This regulation provides a 30 percent rating when the evidence shows occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

Parenthetically, given the fact that the current appeal comes to the Board from an October 2010 claim and the United States Court of Appeals for Veterans Claims (Court) recent holding in Golden v. Shulkin (16-208), when adjudicating the current appeal the Board will not discuss the Global Assessment of Functioning (GAF) scores found in the record because DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM-V) applies to the current appeal.  See 53 Fed. Reg. 14308 (March 19, 2015).  

The Board finds that the criteria for a higher, 50 percent, rating are not met.  In this regard, the Board finds that that the most probative evidence of record does not show the Veteran's PTSD causes at least occupational and social impairment with reduced reliability and productivity despite Veteran's acknowledgment of having occasional rare thoughts of self-injury at the January 2011 VA examination and the complaints of anxiety, being guarded, irritability, hyper-alertness, excessive worry, an increased rate of speech, and difficulty sleeping due to nightmares documented in the VA treatment records as well as at the January 2011 and  January 2018 VA examinations. 

In this regard, while the criteria for a 70 percent rating specifically identifies a problem with suicidal ideation, the Veteran also notified the January 2011 VA examiner that his thoughts were without an intent or method.  Moreover, the Board finds this fact as well as the fact that at the January 2011 and January 2018 VA examinations, as well as in all of the Veteran's VA psychiatric treatment records, his VA examiners opined that he did not have suicidal ideation weighs against finding that his PTSD caused suicidal ideation.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); but see Bankhead v. Shulkin, 29 Vet. App. 10, 19 (2017) (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas.").  Likewise, while the January 2011 VA examiner identified a problem with panic attacks and the criteria a 50 percent rating also specifically identified a problem with panic attacks, the regulation also says "more than once a week" and neither the January 2011 VA examiner, the January 2018 VA examiner, or any of the VA treatment records show that he had a problem with panic attacks "more than once a week."  See Owens, supra.  

Similarly, while the criteria for a 50 percent rating specifically identifies a problem with "disturbances of motivation and mood" and the January 2011 VA examiner opined that the Veteran's mood was depressed and his abstract thinking was poor and at the January 2018 VA examination the Veteran reported having a transient depressed moods, the appellant also told that 2018 examiner that his depressed moods did not persist beyond an hour or so.  Moreover, his VA treatment records were negative for disturbances of motivation and mood.  Therefore, the Board finds that the weight of the probative evidence shows that the Veteran PTSD with depressive disorder and alcohol abuse is also not manifested by clinically significant disturbances of motivation and mood.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Tellingly, while not exclusive symptomatology, the Board nonetheless finds the fact that the Veteran's two VA examiners as well as his treatment records are uniformly negative for his PTSD causing problems with "flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory. . . ; impaired judgment; [and] impaired abstract thinking" weighs against finding that his PTSD causes occupational and social impairment with reduced reliability and productivity.  In this regard, the January 2011 VA examiner even opined that his personal hygiene was good; he was alert and cooperative; he was not in emotional distress during the interview; speech was fluent and average in rate and flow; thought process was clear and linear; there was no evidence of looseness, racing, or confusion; affect was normal; general reasoning was adequate; his judgment was fair; he was oriented times four; recall was adequate; attention was good; and concentration was adequate.  Likewise, the January 2018 VA examiner opined that while the Veteran reported having a transient depressed moods that do not persist beyond an hour or so, he was open, polite, and engaged; he displayed good focus, concentration, and attention; he was calm, pleasant, and easy to talk to; his mood was neutral and congruent; his speech was normal; he maintained appropriate eye contact; he displayed average grooming and hygiene; he denied hallucinations and delusions, he did not have a thought disorder; he denied any obsessive thoughts or compulsive; and he denied having homicidal or suicidal ideation.  Tellingly, these medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Similarly, the Board finds the fact that the Veteran's reports that his irritability is well-controlled on medication and the Veteran's treating VA healthcare providers uniformly characterized the severity of his PTSD as "moderate" when combined with their opinions that it is stable, the January 2011 VA examiner's characterization of his PTSD as causing only "occasional decrease in work efficiency or experiencing intermittent periods of inability to perform occupational task," and the January 2018 VA examiner's characterization of his PTSD as "mild," only causing "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks," and his observations  being consistent with the 2011 VA examiner's findings, weighs heavily against finding that his PTSD causes at least occupational and social impairment with reduced reliability and productivity.  See Owens, supra.

Furthermore, the Board finds the fact that when the Veteran was at some points not working, or working part-time during the appeal period, it was attributed to the economy and not his service-connected PTSD weighs against his claim for a higher rating.  See Owens, supra.  In this regard, the Board also finds the fact that the Veteran's VA treatment records contain numerous claims by the appellant that his psychiatric symptomatology are less severe when he is working and the January 2011 VA examiner opined that "[h]is PTSD symptoms do not appear to substantially impact his vocational activities and, in fact, he did better when he was working and keeping himself occupied," weights against finding that his PTSD with depressive disorder and alcohol abuse causes at least occupational impairment with reduced reliability and productivity.  See Owens, supra.  

Lastly, while a review of the record on appeal shows that the Veteran was married four times, divorced three time, and he has a poor relationship with his adult daughter, the Board nonetheless finds the fact that the appellant told the January 2011 and/or January 2018 VA examiner that he has a good relationship with his fourth wife with whom he had been married for over 18 years, he has a good relationship with his adult son, grandchildren, and greatgrandchildren, has friends all over his town, and socializes once a week with a veterans group weighs against finding that his PTSD with depressive disorder and alcohol abuse causes at least social impairment with reduced reliability and productivity.  See Owens, supra.

This finding does not suggest he does not have problems.  While the Veteran clearly has problems with his PTSD with depressive disorder and alcohol abuse (this is not in dispute), the only question is the degree of the problem.  Without taking into consideration his statements and the problems cited above the 30 percent finding could not be justified based on this medical evidence. 

Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran's PTSD with depressive disorder and alcohol abuse is not manifested by symptomatology that causes at least occupational and social impairment with reduced reliability and productivity.  Therefore, the Board finds that the criteria for a higher, 50 percent, rating are not met.  See 38 C.F.R. § 4.130; Fenderson, supra. 

ORDER

A rating in excess of 30 percent rating for PTSD with depressive disorder and alcohol abuse is denied. 


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


